Order of the Supreme Court, New York County (Maresca, J.) entered June 29, 1981 granting reargument and, upon reargument, denying the motion of Hilton of Panama, S. A., to dismiss on the ground of forum non conveniens, and denying the cross motion of Hilton International Company for summary judgment modified, on the law and the facts, without costs, to the extent of granting summary judgment to Hilton International Company and, except, as so modified, affirmed. We are all in agreement that the cross motion of Hilton International Company (Hilton) for summary judgment should have been granted. Except for the fact that Hilton of Panama, S. A. (Panama) is a subsidiary of Hilton and used the Hilton Reservation Service to transmit requests for reservations to Panama and to convey Panama’s responses to those who requested the reservations, there is nothing to link Panama and Hilton. This connection is insufficient to impose liability on Hilton for the acts of Panama. Panama’s motion to dismiss on the ground of inconvenient forum presents a closer question. Nevertheless, we do not think that Special Term erred in denying the motion. While the accident occurred in Greece and Greek law will be applicable, there is nothing to show that greater inconvenience will be occasioned to Panama from trying the case here than would be occasioned to plaintiffs from trying the case in Greece. We are told that witnesses to the accident will be inconvenienced. However, we are not told how many such witnesses there are, the purport of their testimony or their addresses. Since Athens and its environs are a favorite vacation spot it is *584reasonably inferable that witnesses, if any, to the accident itself resided in countries other than Greece. Whether bringing them together in Greece rather' than in New York will be more convenient is open to question. As to the medical treatment received by plaintiff Lois Pentifallo, the treatment in Greece was purely emergency. There has been treatment here and the plastic surgery, if performed, will be performed here. Upon close consideration of all of the elements in this case, we are unable to conclude that Greece is a more convenient forum. Concur — Sullivan, J. P., Lupiano, Bloom and Fein, JJ.